Citation Nr: 0917865	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  03-13 342	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for pulmonary tuberculosis 
(PTB).




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service in the 
Philippine Scouts from May 1946 to February 1947.  The case 
is before the Board of Veterans' Appeals (Board) on remand 
from the United States Court of Appeals for Veterans Claims 
(Court).  The case was originally before the Board on appeal 
from an April 2002 rating decision of the Manila RO that 
denied service connection for PTB.  In a decision issued in 
February 2004, the Board denied the Veteran's claim, 
characterized as entitlement to service connection for PTB.  
The Veteran appealed that decision to the Court.  In June 
2006, the Court issued a Memorandum Decision that vacated the 
February 2004 Board decision and remanded the matter on 
appeal for readjudication consistent with the instructions 
outlined in the Court's decision.  A January 2008 Order from 
the U.S. Court of Appeals for the Federal Circuit affirmed 
the Court's June 2006 decision.  In November 2008, the Board 
remanded the case for compliance with the January 2008 Court 
Order.

As the Court's Memorandum Decision notes, prior final 
determinations (a decisional letter in 1968, confirmed by 
several subsequent decisional actions, including in 1972 and 
1981 had denied/declined to reopen the Veteran's claim of 
service connection for PTB.  [a February 1999 rating decision 
also addressed this matter, and the April 2002 rating 
decision on appeal was characterized as rehabilitating March 
and June 2000 decisions that considered additional evidence 
received after the February 1999 rating decision and denied 
the claim to reopen as not well-grounded]  Consequently, the 
issue is properly characterized, as stated on the preceding 
page, as a claim to reopen.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  A VCAA notice letter must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
require, in a claim to reopen a previously finally denied 
claim, that VA must notify a claimant of the evidence and 
information that is necessary to reopen a claim, the 
definition of new and material evidence, and of what evidence 
and information is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  

As the Veteran's claim to reopen was submitted prior to 
August 29, 2001, the definition of new and material evidence 
effective at that time applies to the Veteran's claim to 
reopen.  Prior to August 29, 2001 new and material evidence 
was defined as evidence not previously submitted to agency 
decisionmakers that bears "directly and substantially" upon 
the specific matter under consideration.  The evidence had to 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
had to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In order to comply with the Court's June 2006 Memorandum 
Decision, the Board's November 2008 remand requested the RO 
send the Veteran a letter providing him with Kent compliant 
notice outlining the bases of the previous denial, providing 
the appropriate pre-August 29, 2001 definition of new and 
material evidence, explaining what type of evidence would 
suffice to reopen the claim and what evidence was necessary 
to establish entitlement to service connection for PTB.  The 
remand also asked that the RO provide the Veteran with the 
presumptive periods for PTB and bronchiectasis.  A December 
2008 letter notified the Veteran of the presumptive period 
for PTB and informed him of what evidence he could submit to 
substantiate a claim of service connection for PTB.  It also 
told him that his claim had previously been denied and the 
basis of the previous denials.  However, it provided the 
Veteran with the current (post-August 29, 2001) definition of 
new and material evidence rather than the pre-August 29, 2001 
definition.  A review of the record shows the Veteran has 
never been provided with notice of the pre-August 29, 2001 
definition in any letter or other document in conjunction 
with the current appeal.  As the Veteran has never received 
notice of this standard, it appears that he would be 
prejudiced by this lack of notice and he must be provided 
with such notice on remand.  Additionally, the letter did not 
provide him with the presumptive period for bronchiectasis.  
A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the 
Board regrets further delay in this case, as the December 
2008 letter did not substantially comply with the November 
2008 remand instructions, a further remand is necessary.  

The Board's November 2008 remand also indicated that the 
evidence of record indicated some continuity of 
symptomatology of PTB that satisfied the "low threshold" 
standard of 38 C.F.R. § 3.159(c)(4) for an examination.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, 
since the duty to assist by scheduling an examination or 
securing a medical opinion does not attach in a claim to 
reopen unless new and material evidence is presented (i.e., 
the claim is reopened) the Board indicated that a VA 
examination should only be scheduled if the claim is 
reopened.  38 C.F.R. § 3.159(c)(4)(iii).  As it remains 
possible the Veteran could submit new and material evidence 
sufficient to reopen his claim pursuant to the current 
remand, the Board will again request that a VA exam be 
scheduled only if the claim is reopened. 

Accordingly, the case is REMANDED for the following:

1.	Send the Veteran a letter providing the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and 
compliant with the notice requirements in 
claims to reopen as outlined by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This letter should specifically 
include notice of the pre-August 29, 2001 
definition of new and material evidence 
(that the evidence must bear "directly 
and substantially" upon the specific 
matter under consideration and must be 
"so significant that it must be 
considered in order to fairly decide the 
merits of the claim") and indicating, 
with some degree of specificity, what type 
of evidence would be new and material, 
i.e., would suffice to reopen the claim.  
The letter should also inform the Veteran 
of the presumptive period for 
bronchiectasis.  He should have an 
opportunity to respond.

2.	The RO should then review the claim to 
reopen.  If it is determined that new and 
material evidence has been received, the 
RO should arrange for the Veteran to be 
scheduled for a VA examination by an 
appropriate specialist to determine the 
likely etiology of his PTB.  The examiner 
must review the Veteran's claims file in 
conjunction with the examination.  The 
examiner should express an opinion 
regarding the likely etiology of the 
Veteran's PTB, and specifically, whether 
it is at least as likely as not (a 50 
percent or greater probability) that 
current PTB is related to the Veteran's 
service, to include in service findings of 
bilateral moist rales of the lungs.  The 
examiner must explain the rationale for 
all opinions provided.  

3.	The RO should then re-adjudicate the 
claim on a de novo basis.  If it remains 
denied on de novo review, or if the claim 
is not reopened, the RO should issue an 
appropriate supplemental statement of the 
case and give the Veteran the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

